Opinion
'per curiam,:
This is an independent action to relieve the plaintiff from the judgment dismissing its claim against the United States in cause No. 49543, decided October 5, 1954, in the case of Kamen Soap Products Company, Inc. v. United States, 129 C. Cls. 619.
On December 22, 1954, plaintiff filed a motion for rehearing, which was overruled March 1,1955.
On August 30, 1955, plaintiff filed a motion pursuant to the provisions of Eule 54 (b) of the rules of this court, to set aside its judgment and decision of October 5,1954. This motion was thoroughly briefed by both sides. After careful consideration, the motion was overruled by this court on November 8, 1955.
On December 26,1956, plaintiff instituted this independent action under Eule 54 (b) to be relieved from the original judgment of this court entered October 5, 1954.
The defendant moves to dismiss this petition on the ground that all matters contained therein have been previously resolved by this court and that the petition presents no grounds for invoking the provisions of Eule 54 (b).
We have carefully examined the petition, the motion and the briefs and we find no new matters that were not presented and considered by this court in connection with plaintiff’s motion filed August 30, 1955, to be relieved of the original judgment, which motion was overruled November 8, 1955.
Since the allegations have been thoroughly considered and passed upon by this and other courts, the defendant’s motion to dismiss is granted.
The petition is dismissed.